In their petition for rehearing, the appellants urge that the statement on motion for new trial may be considered by this court on the appeals from the judgment, even though such statement cannot be resorted to for the purpose of reviewing the orders denying a new trial. (Code Civ. Proc., sec. 950; Wall v. Mines,126 Cal. 136, [60 P. 682]; Kelly v. Ning Yung Assn., 138 Cal. 602, [72 P. 148]; Vinson v. Los Angeles Pac. R.R. Co., 141 Cal. 151, [74 P. 757].) Some of these appeals from the judgment were taken within sixty days after the rendition of the judgment, and, as to them, the statement may be used for the purpose of determining the sufficiency of the evidence. (Code Civ. Proc., sec. 939; Pease v. Fink, 3 Cal. App. 371, [85 P. 657].)
Recognizing the soundness of this position of the appellants, which was not advanced when the appeals were submitted, we have carefully examined the evidence shown in the statement. This examination satisfies us that the findings complained of are fully supported by the evidence. In view of this conclusion, there is no good reason for further considering the case, and the petition for rehearing is denied. *Page 772